15‐2248 
        National Fire Insurance Company v. E. Mishan & Sons, Inc. 
         
                                 UNITED STATES COURT OF APPEALS 
                                     FOR THE SECOND CIRCUIT 
                                                 
                                         SUMMARY ORDER  
                                        
RULINGS  BY  SUMMARY  ORDER  DO  NOT  HAVE  PRECEDENTIAL  EFFECT.    CITATION  TO  A  SUMMARY  ORDER  FILED  ON  OR  AFTER 
JANUARY  1,  2007,  IS  PERMITTED  AND  IS  GOVERNED  BY  FEDERAL  RULE  OF  APPELLATE  PROCEDURE  32.1  AND  THIS  COURT’S 
LOCAL  RULE  32.1.1.  WHEN CITING A SUMMARY ORDER IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER 
THE  FEDERAL  APPENDIX  OR  AN  ELECTRONIC  DATABASE  (WITH  THE  NOTATION  “SUMMARY  ORDER”).    A  PARTY  CITING  A 
SUMMARY ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL. 

         
              At a stated term of the United States Court of Appeals for the Second 
        Circuit, held at the Thurgood Marshall United States Courthouse, 40 Foley 
        Square, in the City of New York, on the 1st day of June, two thousand and 
        sixteen. 
                                          
        PRESENT:  ROBERT D. SACK, 
                     RICHARD C. WESLEY,  
                     GERARD E. LYNCH, 
                                  Circuit Judges. 
         
        ___________________________________________ 
         
        NATIONAL FIRE INSURANCE COMPANY OF 
        HARTFORD, VALLEY FORGE INSURANCE 
        COMPANY, TRANSPORTATION INSURANCE 
        COMPANY, 
         
                                  Plaintiffs‐Appellees, 
         
                     v.                                                 15‐2248 
         
        E. MISHAN & SONS, INC., 
         
                                  Defendant‐Appellant. 

                                                             1 
         
___________________________________________ 
FOR APPELLANT:          PATTI M. DEUEL (Howard B. Randell, on the brief),  
                        Leahy, Eisenberg & Fraenkel, Ltd., Chicago, IL. 
 
FOR APPELLEES:          BARRETT ARNOLD BREITUNG, Colliau Carluccio 
                        Keener Morrow Peterson & Parsons, Chicago, IL (Lisa 
                        Schreiber, Colliau Carluccio Keener Morrow Peterson & 
                        Parsons, New York, NY, on the brief). 
 
      Appeal from the United States District Court for the Southern District of 
New York (Griesa, J.). 
 
      UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, 

ADJUDGED AND DECREED that the order of the District Court is 

REVERSED.  

      Defendant‐Appellant E. Mishan & Sons, Inc., which does business as 

Emson, Inc. (“Emson”), appeals from a decision of the United States District 

Court for the Southern District of New York (Griesa, J.).  The District Court 

granted summary judgment to the Plaintiffs‐Appellees National Fire Insurance 

Company of Hartford, Valley Forge Insurance Company, and Transportation 

Insurance Company (collectively, “Insurers”) in their action for a declaratory 

judgment establishing that, under the terms of applicable insurance policies, they 

are not required to defend Emson in two underlying lawsuits.  We assume the 

parties’ familiarity with the underlying facts, the procedural history, and the 



                                         2 
 
issues presented for review, which we reference only as necessary to explain our 

decision to reverse.  

                                  BACKGROUND 

      The Insurers provided coverage to Emson under several commercial 

general liability policies (collectively, the “Policies”).  As relevant here, the 

Policies provided coverage for “those sums that the insured becomes legally 

obligated to pay as damages because of ‘personal and advertising injury’ to 

which this insurance applies.”  App’x 64–65.  The Policies defined “personal and 

advertising injury” to include the “[o]ral or written publication, in any manner, 

of material that violates a person’s right of privacy.”  App’x 72.  In addition, the 

Policies included an exclusion to coverage for personal and advertising injuries 

for knowing violations of another’s rights, defined as “‘[p]ersonal and 

advertising injury’ caused by or at the direction of the insured with the 

knowledge that the act would violate the rights of another and would inflict 

‘personal and advertising injury.’”  App’x 65.  

      In 2013, Emson was sued in two class action lawsuits: (1) Bonnie Daniell v. 

Sempris, LLC et al., No. 2012 CH 44123 (the “Daniell suit”) and (2) Eric Herman v. 

Sempris, LLC et al., No. 1:13‐cv‐0020 (the “Herman suit”) (collectively, the 



                                            3 
 
“underlying lawsuits”).  The underlying lawsuits allege that Emson worked with 

two other companies—Quality Resources, Inc., and Sempris LLC—to deceptively 

trap customers into recurring credit card charges.  At bottom, the underlying 

lawsuits asserted that Emson acted as a purveyor of data, facilitating “data 

passes” and transferring private customer information for profit.  The Daniell 

plaintiffs asserted four counts against Emson in the Circuit Court of Cook 

County, Illinois:  (1) violations of the Illinois Consumer Fraud and Deceptive 

Business Practices Act (815 ILCS § 505/1 et seq.) (“ICFA”), (2) fraud by omission, 

(3) breach of contract, and (4) unjust enrichment.  The Herman plaintiffs asserted 

five counts against Emson in the United States District Court for the Western 

District of Michigan:  (1) violations of the Michigan Consumer Protection Act 

(M.C.L. §445.903 et seq.) (“MCPA”), (2) fraud by omission, (3) breach of contract, 

(4) unjust enrichment, and (5) violations of the Telephone Consumer Protection 

Act (47 U.S.C. § 227 et seq.) (“TCPA”) [A217]. 

      After the underlying lawsuits were initiated, the Insurers filed this action 

in the District Court below, seeking a declaratory judgment that they are not 

required to defend Emson in the underlying lawsuits, under the terms of the 

Policies.  The parties cross‐moved for summary judgment and the District Court 



                                         4 
 
granted judgment to the Insurers on September 16, 2014.  The District Court 

concluded that “all of the allegations” against Emson in the underlying lawsuits 

fall into the coverage exclusion for “personal and advertising injury” caused by 

knowing violations of another’s rights.  App’x 227.  In so concluding, the District 

Court noted that “it is readily apparent that Emson’s alleged conduct was 

intentional and knowing,” as the underlying complaints “allege that Emson 

intentionally passed along the consumers’ private information as part of a 

scheme to defraud those consumers.”  App’x 227.  On June 10, 2015, the District 

Court denied Emson’s motion to alter or amend the judgment, reiterating that 

“the factual allegations in the underlying complaints, upon which all the claims 

against Emson rest, necessarily concern knowing violations.”  App’x 229–30.  

Emson appeals, principally arguing that the District Court misapplied the 

knowing violation exclusion in finding that it relieved Insurers of their duty to 

defend Emson in the underlying lawsuits.   

                                  DISCUSSION 

      “We review de novo a district court’s ruling on cross‐motions for 

summary judgment, in each case construing the evidence in the light most 

favorable to the non‐moving party.”  Ackerson v. City of White Plains, 702 F.3d 15, 



                                         5 
 
19 n.1 (2d Cir. 2012) (per curiam) (internal quotation marks omitted).  Summary 

judgment is appropriate where “there is no genuine dispute as to any material 

fact and the movant is entitled to judgment as a matter of law.”  Fed. R. Civ. P. 

56(a).  “Because interpretation of an insurance agreement is a question of law, we 

review the district court’s construction of the Polic[ies] de novo.”  VAM Check 

Cashing Corp. v. Fed. Ins. Co., 699 F.3d 727, 729 (2d Cir. 2012). 

      New York law governs this action.  Lazard Freres & Co. v. Protective Life Ins. 

Co., 108 F.3d 1531, 1538–39 (2d Cir. 1997) (noting that a federal court sitting in 

diversity must apply New York choice‐of‐law principles, including the principle 

that New York law applies in contract cases where it is the “center of gravity” of 

the dispute).  Under New York law, the Insurers have a “duty to defend,” under 

which they are “obligated to defend the insured until the applicability of the 

exclusions is determined.”  CGS Indus., Inc. v. Charter Oak Fire Ins. Co., 720 F.3d 

71, 77 (2d Cir. 2013) (alterations and internal quotation marks omitted).  “To 

avoid the duty to defend, an insurer must demonstrate that the allegations of an 

underlying complaint place that pleading solely and entirely within the 

exclusions of the policy and that the allegations are subject to no other 

interpretation.”   Id. (internal quotation marks omitted).   



                                           6 
 
      The District Court improperly held that the Insurers did not have a duty to 

defend Emson in the underlying lawsuits pursuant to the knowing violation 

exclusion.  In CGS Industries, we considered a claim similar to the one at issue 

here.  Specifically, CGS Industries involved an insurance contract covering 

“advertising injury,” which was defined to include “infringement of copyright, 

title or slogan.”  Id. at 75 (alterations omitted).  The policy also included a 

“knowing violation exclusion” that excluded coverage for advertising injury 

“caused by or at the direction of the insured with the knowledge that the act 

would violate the rights of another and would inflict . . . ‘advertising injury.’”  Id.  

The action against the insured was for trademark infringement under the 

Lanham Act; the insurer disclaimed coverage on the theory that the action fell 

within the knowing violation exclusion to the policy.  Id. at 75‐76, 83.  CGS 

Industries rejected the insurer’s argument, reasoning: 

      An insurer may refuse to defend “only if it could be concluded as a 
      matter of law that there is no possible factual or legal basis on which 
      the  insurer  might  eventually  be  held  to  be  obligated  to  indemnify 
      the insured under any provision of the insurance policy.”  Servidone 
      Constr.  Corp.  v.  Sec.  Ins.  Co.  of  Hartford,  64  N.Y.2d  419,  424  (1985) 
      (internal  quotation  marks  omitted).    “If  the  allegations  of  the 
      complaint are even potentially within the language of the insurance 
      policy,  there  is  a  duty  to  defend.”    Town  of  Massena  v.  Healthcare 
      Underwriters  Mut.  Ins.  Co.,  98  N.Y.2d  435,  443  (2002).    Therefore, 
      where  several  claims  arise  from  the  same  set  of  facts,  if  any  of  the 

                                              7 
 
        claims  are  covered  by  the  policy,  the  insurer  “consequently  has  a 
        duty to defend the entire action brought under any of the policies,” 
        including the uncovered claims.  Id. at 445[.] 
         
Id. at 82–83 (alterations and parallel citations omitted).  Applying that standard, 

we concluded that the Lanham Act claim against the insured did not, as a matter 

of law, fall within the knowing violation exception.  The Lanham Act does not 

require willful misconduct, and the complaint’s factual allegations did not 

foreclose the possibility that the insured had inadvertently infringed.  At the 

pleading stage, therefore, it remained possible that the insured would be held 

liable for a negligent advertising injury covered by the policy.  On that basis, we 

required the insurer to defend the underlying action.  See id. at 82–83 & n.12. 

      In keeping with our approach in CGS Industries, we consider both the 

causes of action and the accompanying factual allegations against Emson and 

conclude that the knowing violation exclusion alone did not absolve the Insurers 

of their duty to defend.  It is true that “[i]n determining whether an insurer is 

obliged to defend a lawsuit against the insured, we examine the allegations in the 

complaint filed in that lawsuit.”  CGS Industries, 720 F.3d at 81.  Yet the duty to 

defend exists only “until it is determined with certainty that the policy does not 

provide coverage.”  Hugo Boss Fashions, Inc. v. Fed. Ins. Co., 252 F.3d 608, 620 (2d 



                                          8 
 
Cir. 2001).  We cannot conclude with certainty that the policy does not provide 

coverage, because the conduct triggering the knowing violation policy exclusion 

is not an element of each cause of action.  Therefore, Emson could be liable to 

plaintiffs even absent evidence that it knowingly violated its customers’ right to 

privacy.1  Furthermore, while the underlying plaintiffs allege generally that 

Emson acted knowingly and intentionally, the actual conduct described does not 

rule out the possibility that Emson acted without intent to harm.2     

       The underlying lawsuits both assert claims against Emson for breach of 

contract and unjust enrichment, neither of which require a showing of 

1 A hypothetical serves to illustrate this point.  Suppose a plaintiff asserts battery and 
negligence claims against a defendant who is covered by policies similar to those 
applicable in this case.  Suppose that the plaintiff’s complaint contains allegations of the 
defendant’s intentional misconduct and, in the alternative, negligent conduct.  In such a 
case, the insurer would not be relieved of its duty to defend simply because the 
complaint included allegations of intent, as it cannot be “determined with certainty that 
the policy does not provide coverage.” Hugo Boss Fashions, Inc. v. Fed. Ins. Co., 252 F.3d 
608, 620 (2d Cir. 2001).   Rather, the defendant could be held liable for negligence if the 
factfinder finds the defendant acted only negligently.   
2 In CGS Industries, we acknowledged two cases decided by the First Department, which 

propound a theory that even if a cause of action in a complaint against an insured could 
be proved by negligence, and thus would not necessarily trigger a knowing violation 
exclusion, if the actual conduct alleged rules out any workable negligence theory, the 
policy exclusion applies.  Atlantic Mutual Insurance Co. v. Terk Technologies Corp., 763 
N.Y.S.2d 56, 64 (1st Depʹt 2003); A.J. Sheepskin & Leather Co. v. Colonia Insurance Co., 709 
N.Y.S.2d 82, 83 (1st Depʹt 2000).  While the plaintiffs in the underlying lawsuit assert 
that Emson acted with knowledge, here, as in CGS Industries, the actual conduct alleged 
does not foreclose the possibility of recovery against Emson on a negligence theory.  
Therefore, we have no occasion to decide whether the New York Court of Appeals 
would likely embrace the First Department’s approach in those cases.  
                                             9 
 
knowledge or intent.  See Miller‐Davis Co. v. Ahrens Const., Inc., 495 Mich. 161, 178 

(2014) (reciting the elements to establish breach of contract in Michigan); Smith v. 

Jones, 113 Ill. 2d 126, 132 (1986) (reciting the elements for breach of contract in 

Illinois); Tkachik v. Mandeville, 487 Mich. 38, 48 (2010) (reciting the elements of 

unjust enrichment in Michigan); People ex rel. Hartigan v. E & E Hauling, Inc., 153 

Ill. 2d 473, 497 (1992) (reciting the elements of unjust enrichment in Illinois).  

Accordingly, Emson could be held liable in the underlying lawsuits without a 

finding that Emson “cause[d]” or “direct[ed]” the injury “with the knowledge 

that the act would violate the rights of another and would inflict ‘personal 

advertising injury’” as required by the knowing violation exclusion.  App’x 65.  

The District Court erred in ruling otherwise.   

      Before the District Court below, the Insurers argued that, in addition to the 

knowing violation exclusion, four additional policy exclusions apply to bar 

coverage for the underlying lawsuits.  One such exclusion provided that the 

Policies did not provide coverage for personal and advertising injuries for breach 

of contract, defined as “‘[p]ersonal and advertising injury’ arising out of a breach 

of contract, except an implied contract to use another’s advertising idea in your 

‘advertisement.’”  App’x 65.  We find that this exclusion applies to deny coverage 



                                          10 
 
for the breach of contract claims in the underlying actions.  We also find, 

however, that none of these exclusions applies to bar coverage for the unjust 

enrichment claims against Emson.  Because this is a case where “several claims 

arise from the same set of facts,” and where at least one “of the claims [is] 

covered” by the Policies, the Insurers have a duty to defend the entire action 

brought under any of the Policies, including the uncovered claims.  CGS 

Industries, 720 F.3d at 83 (internal quotation marks omitted). 

      Accordingly, the judgment of the District Court is REVERSED, and the 

case is REMANDED with instructions to enter judgment for the defendant.  

       

                                       FOR THE COURT: 
                                       Catherine O’Hagan Wolfe, Clerk 
                                         




                                         11